                                          Case 4:19-cv-07723-YGR Document 32 Filed 08/11/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DEBRA ROWE,                                       CASE NO. 19-cv-07723-YGR
                                   7                  Plaintiff,                           JUDGMENT
                                   8            vs.

                                   9     COMMISSIONER OF SOCIAL SECURITY,
                                  10                  Defendant.

                                  11          The Court, having granted plaintiff’s motion for summary judgment, hereby orders,
                                  12   adjudges, and decrees that judgment be entered in favor of plaintiff.
Northern District of California
 United States District Court




                                  13          The Clerk of Court shall enter judgment and close the matter.
                                  14          IT IS SO ORDERED.
                                  15   Dated: August 11, 2021
                                                                                               YVONNE GONZALEZ ROGERS
                                  16
                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
